Sherwood, C. J.
(dissenting). — I. I am of the opinion that the petition states facts sufficient to constitute a cause of action. I understand the rule to be that, where one general right is claimed, a bill in equity will not be deemed multifarious, though all are joined therein who demand equitable relief against some threatened injury to, or interference with, that common right. This rule has been often applied or recognized in this state as to ordinary taxation, where one taxpayer on behalf of himself and of others similarly situ*616ated invoked the aid of a court of equity to enjoin the collection of a void and illegal tax. Newmeyer v. Railroad, 52 Mo. 81; Rubey v. Shain, 54 Mo. 207; Ranney v. Bader, 67 Mo. 476; Overall v. Ruenzi, 67 Mo. 203.
This interference is based upon the doctrine of preventing a multiplicity of suits, and this foundation gives jurisdiction regardless of whether each separate land-owner has some hind of legal remedy of his own which he may offer in resistance of the tax. 1 Pomeroy on Equity Jurisprudence, sec. 260; Cooley on Taxation, 761.
The same doctrine that is applied to general taxes is also applied to special assessments, and clearly the same cogent reason would apply to the latter case as well as to the former; and so are the authorities. 1 Pomeroy on Equity Jurisprudence, sec. 260, and cases cited.
No doctrine is more firmly rooted in equity jurisprudence than that one plaintiff, for himself and others similarly situated, may file a bill based upon a general right and seeking equitable relief, and that such bill is not demurrable, although the defendants have separate and distinct defenses. Parish v. Sloan, 3 Ired. Eq. 607; Brinkerhoff v. Brown, 6 Johns. Ch. 139. To the same effect see Bobb v. Bobb, 76 Mo. 419, and cases cited. In Ward v. The Duke, 2 Anst. 469, it was ruled that unconnected parties might be joined in one suit, “where there is one common interest among them all, centering in the point in issue in the cause.”
II. But it is said that the allegation of lack of notice on the part of plaintiffs as to the condemnation proceedings is insufficient, because it is too general. How it could be more specific it is difficult to see. If they had no notice, it appears to me that is the end of the matter. What matters it if one plaintiff was entitled to be personally served under *617an ordinance, and another under a general'publication, provided that in either and all of the ways mentioned no service %oas had¶ This allegation of no service is broad enough, in my opinion, to include all the various means whereby the different parties plaintiff could have been brought into court.
This common right, to ask injunctive relief, is not based at all upon the various methods by which the parties plaintiff might have been brought into • court, but upon the common right which each one possessed to be relieved against unjust taxation; taxation without notice, which cast a cloud upon each of their respective titles, that is the only basis and sole foundation of their right to come into a court of equity, and does not rest upon the fact that they were required to be notified by different methods, which methods, various howsoever, were never pu/rsued. To me it sounds passing strange that parties plaintiff claiming a common right, and claiming that they had received no notice whatever in proceedings had against them, in order to make their pleading good, would have to go further and to specify with scrupulous care how or in what way each one of them was not served with notice.
III. But granting that I am wrong in this; granting that the bill should have been more specific, is it, therefore, obnoxious to an attack made upon it by a general demurrer? I hold not. I understand that a petition is impregnable to such an attack, unless after judgment that judgment would have been arrested because the petition did not state facts, etc., something of which advantage could be taken even in an appellate court.
At the worst, the petition contains a defective statement of a cause of action, and not a statement of a defective cause of action. Under our code, general averments in a pleading, as we have here, cannot be *618reached by demurrer at all; but can only be reached by a motion to make the pleading more definite and certain. 1 Revised Statutes, 1889, sec. 2057; Atteberry v. Powell, 29 Mo. 434; State ex rel. v. Oddle, 42 Mo. 215; Poe v. Domec, 48 Mo. 444; Meyer v. Chambers, 68 Mo. 627; Edmonson v. Phillips, 73 Mo. 63; State to use v. Berning, 74 Mo. 100; Long v. Long, 79 Mo. 650; Spurlock v. Railroad, 93 Mo. 539.
Touching the point in hand, Judge Bliss observes: “It should be borne in mind — and this will help to-reconcile conflicting decisions and dicta — that a pleading may be so uncertain and indefinite as to be subject-to correction on motion, and still be good on demurrer. The usual ground upon which the demurrer is based is-that it does not state facts sufficient to constitute a. cause of action, or defense, as the case may be; and, in passing upon the demurrer, the court will only inquire whether it can gather from the pleading the-requisite facts, however loosely or defectively stated. To be subject to demurrer, it ‘must present defects so-substantial in their nature, and so fatal in their character, as to authorize the court to say — taking all the-facts to be admitted — that they furnish no cause of' action whatever.’ The objection, then, to the pleading an account of this uncertainty and indefiniteness is said to be waived by demurrer, that is, it cannot be raised by a demurrer.” Bliss on Code Pleading [2 Ed.] sec. 425a. It is scarcely necessary to add that these views-of the learned author are sustained by a great array of' authorities from the code sí os, as shown by the accompanying note to the section quoted.
In conclusion, then, I hold the petition is well enough on the ground that it seeks relief to prevent the invasion of a right common to all the plaintiffs; that it-seeks to avoid a multiplicity of suits; and that its alie*619gations, however general or indefinite in their nature, are good against the demurrer filed; and so I am constrained to dissent.
SEPARATE OPINION.
Black, J.
Mr. Pomeroy, in speaking of these suits by lot-owners to be relieved from local assessments, and by taxpayers.to be relieved from general assessments, says there is no pretense of any common property or other common right among the plaintiffs as individuals, or between them as a body, and the defendant. He then says: “The only community among them is in the question at issue to be decided by the court; in the mere external fact that all their remedial.rights arose at the same time, from the same wrongful act, are of the same kind, involve similar questions of fact, and depend upon the same questions of law.” 1 Pomeroy on Equity Jurisprudence [2 Ed.] sec. 260. Such a community of interest in the questions to be decided is now generally held to be. sufficient to call for the exercise of equitable jurisdiction to prevent a multiplicity of suits in this class of cases, and to this doctrine we agree.
We then come to these questions: First, whether' the facts stated in the petition, the demurrer admitting them to be true, defeat the collection of the tax bills; second, whether these facts present the same questions of law as to all of the plaintiffs.
The facts alleged are that Kosciusko street was a public highway when and long before the suit to condemn was commenced; that the property proposed to be taken had been before dedicated by the owners thereof to the city for a street; and for these reasons the persons to whom the commissioners assessed damages were not entitled to any damages. It is also. *620alleged that these persons to whom damages were allowed as for property taken had long before relinquished the property to the city for street purposes.
Under this state of facts it is manifest that the plaintiffs should not be assessed with benefits to pay the assessed damages. The property-owners, having dedicated their land to the city for street purposes, were not entitled to any damages. But the question then arises, where should this issue be tried ? Can it be tried in a suit like this, or should it have been tried in the proceedings to condemn the property? It was held in City of St. Louis v. Ranken, 96 Mo. 497, that the questions whether the property assessed with benefits was in fact benefited by the improvement, and if benefited to what amount, could not be raised or tried in a suit to enforce the tax bills. Such questions were determined and forever set at rest by the judgment on the commissioners' report in the proceedings to condemn. That case was followed in City of St. Louis v. Excelsior Brewing Co., 96 Mo. 677. So the question whether the city had before acquired the property sought to be condemned was one which could and should have been tried in the proceedings to condemn. It would not be open for consideration in suits to enforce the tax bills, nor is it open for consideration in this case. Thus far there is no cause of action stated in the petition.
If the petition states any cause of action it is in the general averment that “the plaintiffs were not parties to the condemnation proceedings, had no notice thereof, and were, therefore, unable to prevent or protest against the wrongful acts committed in said proceedings.77 It is to be observed that the petition sets out at length the facts, to the general effect, that the property condemned had been before dedicated to public use for a street, and then follows this general *621averment as to want of notice. The object of this averment is well stated in the motion for a rehearing, filed by the plaintiffs. It is there said: ‘ ‘The allegations of want of notice are for the purpose of excluding any assumption or inference of acquiescence by plaintiffs in such proceedings, if such fact would in any way cut any figure.” I readily agree that the tax bills are void if the city failed to give the notice required by the ordinance. But that ordinance is not pleaded, and we do not know what it is, or what method it prescribes for giving notice. The notice required pray be personal on each person, or. it may be one general notice given by publication in a newspaper. The want of notice may arise out of one state of facts as to one plaintiff, and out of another and entirely different facts as to other of the plaintiffs; and the question of law may be different as to each of the plaintiffs. To enable the plaintiffs to join in this suit to prevent a multiplicity of suits, they must set out the ordinances and the facts which show a failure to give the notice, so that it can be seen from the face of the pleadings that the questions of law to be decided are the same as to all of the plaintiffs. In other words they must disclose a case which will call for the exercise of equitable powers to prevent a multiplicity of suits. This they have not done. They have not done this no doubt for the reason that they do not place their cause of action on want.of notice. They proceed on the theory that, if the property had been dedicated to street purposes, the ordinance directing the institution of the condemnation suit and all steps taken under .it are void. The question whether the property had been before dedicated to public use is one which cannot be tried in a collateral suit like this. For these reasons we agree that the demurrer was properly sustained.
GrANTT, Thomas and Maceablane, JJ., concur.